Citation Nr: 0431783	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel 







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to June 1983. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas which granted service 
connection (and assigned a 10 percent rating) for partial 
tear or sprain of the anterior cruciate ligament of the right 
knee.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2004, a VA physician's assistant conducted an 
examination of the veteran's right knee condition.  The 
examination found stable knee ligaments, flexion to 130 
degrees  and full extension to 0 degrees.  

In April 2004, the veteran faxed to VA a copy of an April 
2004 MRI report (by a Dr. F. of Central Imaging of Arlington, 
Texas, apparently pursuant to a referral from a Dr. G.M).  
The report appears to have had an original subject heading 
referring to a left knee MRI.  On the fax sent to VA, the 
word Left was crossed out and replaced by Right.  Assuming 
the original report was referring to the right knee, it 
appears to show more extensive disability than was noted on 
January 2004 VA examination.    

Subsequent to receiving the report, the RO sent an April 2004 
letter to the veteran explaining that the faxed copy of the 
report appeared to be altered and that the RO needed an 
original copy.   An authorization to release information was 
included with the letter, and the veteran was informed that 
he would need to complete and return the authorization in 
order for the RO to request the report.  The letter also 
indicated that the veteran's claim could be expedited if he 
obtained an original copy and forwarded it to the RO.    

In the June 2004 Supplemental Statement of the Case (SSOC), 
the RO upheld its initial 10 percent rating, indicating that 
it could not accept the altered faxed copy as evidence and 
that it had received no response to the April 2004 letter.  
The veteran has apparently neither returned the release of 
information nor submitted an original copy of the MRI report.  

While the RO appropriately advised the veteran that it could 
not accept the altered fax and that it needed the veteran to 
either furnish a release or submit an original copy, it did 
not advise him of the consequences of failing to cooperate 
with evidence development.  Specifically, he was not advised 
that where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of the request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a).  

Because there appears to be critical evidence outstanding, 
and because the veteran was not advised of the consequences 
of a failure to provide requested evidence, this case is 
remanded for the following: 

1.  The RO should again ask the veteran 
to complete and sign an authorization to 
release information to the VA so that the 
RO may obtain the original April 2004 MRI 
report and any other pertinent records 
from Central Imaging of Arlington, and 
records from Dr. G.M. (the apparent 
referring treating physician).  The RO 
should advise the veteran of the 
provisions of 38 U.S.C.A. § 3.158(a), 
i.e.,  that his claim will be considered 
abandoned and will be dismissed if he 
does not provide the authorization to 
obtain the cited evidence within one year 
of the April 2004 request.  The RO should 
also ask the veteran to identify any 
additional providers of treatment for his 
right knee, and secure records from all 
such sources.

2.  If, and only if, the development 
above is fruitful, the RO should arrange 
for the veteran to be afforded an 
orthopedic examination to determine the 
current severity of his service connected 
right knee disability.  All findings 
(including ranges of motion, instability, 
limitations due to pain (and on use), 
etc.) should be reported in detail.  The 
examiner must review the veteran's claims 
file in conjunction with the examination. 

3.  The RO should then re-adjudicate the 
claim (applying 38 C.F.R. § 3.158(a), if 
pertinent). If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.    

The purpose of this remand is to complete the record.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



